STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   April 20, 2017
              Plaintiff-Appellee,

v                                                                  No. 330135
                                                                   Wayne Circuit Court
FREDERICK KYLE YOUNG,                                              LC No. 15-001601-01-FC

              Defendant-Appellant.


Before: MURPHY, P.J., and MURRAY and M. J. KELLY, JJ.

PER CURIAM.

      A jury convicted defendant, Frederick Young, of first-degree premeditated murder, MCL
750.316(1)(a), arising from the death of his wife, Desanee Young. The trial court sentenced
Young to life imprisonment without parole. For the reasons stated in this opinion, we affirm.

                                       I. BASIC FACTS

       On June 2, 2014, between 9:00 a.m. and 10:00 a.m., a man discovered Desanee’s body
inside a red Durango parked in front of an abandoned property. Although the time of death
could not be confirmed, the medical examiner testified that Desanee had been stabbed 24 times
and had at least 11 incise wounds on her body. The prosecutor’s theory was that Young forced
Desanee to drive to a location less than a mile from where he had a black Pontiac GTO parked.
He then drove the GTO to Romester Ushery’s home and Ushery gave him a ride back to his
house before his stepdaughters noticed he was missing. Young essentially argued that the
prosecutor had no evidence that he had killed Desanee and that the entire case was built on
conjecture, not reasonable inferences.

                           II. SUFFICIENCY OF THE EVIDENCE

                                A. STANDARD OF REVIEW

        Young argues that there was insufficient evidence to support his conviction. We review
de novo challenges to the sufficiency of the evidence. People v Harrison, 283 Mich. App. 374,
377; 768 NW2d 98 (2009). When evaluating the sufficiency of the evidence, we view the
evidence in the light most favorable to the prosecution to “determine whether a rational trier of
fact could find that the essential elements of the crimes were proven beyond a reasonable doubt.”
Id. at 377-378. We do not interfere with the jury’s determinations regarding the weight of the

                                               -1-
evidence or the credibility of witnesses. People v McKinney, 258 Mich. App. 157, 165; 670
NW2d 254 (2003). “Circumstantial evidence and the reasonable inferences that arise from that
evidence can constitute satisfactory proof of the elements of the crime.” People v Henderson,
306 Mich. App. 1, 9; 854 NW2d 234 (2014), citing People v Carines, 460 Mich. 750, 757; 597
NW2d 130 (1999). “[A]ny conflict in the evidence must be resolved in the prosecution’s favor.”
People v McGhee, 268 Mich. App. 600, 624; 709 NW2d 595 (2005).

                                         B. ANALYSIS

        “The elements of first-degree murder are (1) the intentional killing of a human (2) with
premeditation and deliberation.” People v Bennett, 290 Mich. App. 465, 472; 802 NW2d 627
(2010); see also MCL 750.316(1)(a). Further, “identity is an element of every offense.” People
v Yost, 278 Mich. App. 341, 356; 749 NW2d 753 (2008). Young asserts that there was
insufficient evidence that he killed Desanee with premeditation and deliberation.

        “ ‘To premeditate is to think about beforehand; to deliberate is to measure and evaluate
the major facets of a choice or problem.’ ” People v Bass, ___ Mich App ___, ___; ___ NW2d
___ (2016) (Docket No. 327358); slip op at 12, quoting People v Plummer, 229 Mich. App. 293,
300; 581 NW2d 753 (1998). At least some period of time between the initial intent to kill and
the actual killing “is necessary to establish premeditation and deliberation.” People v Unger, 278
Mich. App. 210, 229; 749 NW2d 272 (2008). “However, the time required need only be long
enough ‘to allow the defendant to take a second look.’ ” Unger, 278 Mich. App. at 229, quoting
People v Schollaert, 194 Mich. App. 158, 170; 486 NW2d 312 (1992). “ ‘Premeditation and
deliberation may be inferred from all the facts and circumstances, but the inferences must have
support in the record and cannot be arrived at by mere speculation.’ ” Bass, ___ Mich App at
___; slip op at 12, quoting Plummer, 229 Mich. App. at 301. Factors that may establish
premeditation include: “(1) the previous relationship between the defendant and the victim; (2)
the defendant’s actions before and after the crime; and (3) the circumstances of the killing itself,
including the weapon used and the location of the wounds inflicted.” Bass, ___ Mich App at
___; slip op at 12 (citation and quotation marks omitted).

       Here, a reasonable inference of premeditation can be inferred from Young and Desanee’s
previous relationship. Young and Desanee were married. There was testimony, however, that
Young thought Desanee was cheating on him. There was also testimony supporting an inference
that Young was cheating on Desanee, as evidenced by the significant number of contacts
between his phone and Ushery’s phone. Further, the day before Desanee’s body was discovered,
she went for a walk with Young and Young’s stepson. Desanee returned by herself and was
upset. Then after midnight, she had an argument with Young in the kitchen of their home.
Desanee then said that she was leaving the house.

       Additionally, the circumstances of the killing and Young’s actions afterward also suggest
premeditation. Desanee was found in the driver’s seat of her Durango. There was blood splatter
on both the driver’s and the passenger’s seat, which allows for a reasonable inference that
Desanee was killed inside the vehicle. Further, her body was located less than a mile from
Michael Peterson’s house, which is significant because Young kept a black Pontiac GTO in
Peterson’s driveway.


                                                -2-
        Peterson testified that around 3:00 a.m., he heard a car start outside and thought that
someone was stealing Young’s vehicle. He looked out the window and saw the GTO was being
backed out of the driveway. Peterson stated that because he could not see who was driving, he
pointed a gun at the vehicle and yelled for the person to stop. He said that the car stopped,
Young rolled down the window, and identified himself before quickly backing down the
driveway and driving away. Peterson testified that he did not see Young’s other vehicles in the
area. Peterson called Young for an explanation a few times, but the call went straight to
voicemail. He also texted Young, but did not get an immediate response. Peterson eventually
reached Young on the phone, and Young said that he had been sleeping and laughed. Peterson
hung up, but Young called back and told Peterson that if anyone asked Peterson should tell them
that he had not seen Young that night. This evidence allowed the jury to find that Young was in
the area and that he did not drive himself, which in turn allowed for the reasonable inference that
he had driven to the area with Desanee in her vehicle. Further, the fact that he did not answer his
phone right away and that he told Peterson to lie about seeing him that night suggests that he was
attempting to cover-up his presence in the area.1

        There was also testimony that the police located Young’s GTO in the driveway at
Ushery’s home. Cell phone analysis showed that Young’s phone had two contacts with Ushery’s
phone between 3:00 a.m. and 4:30 a.m. on June 2, 2014. It is not unreasonable to infer from that
evidence that after leaving Peterson’s house in the GTO, Young traveled to Ushery’s house and
left his vehicle there. Additionally, there was testimony that Ushery had a vehicle and could
drive, and the cell phone analysis showed that her phone was moving, which infers that she
drove Young back to his house where he was seen by one of his stepdaughters around 4:00 a.m.
or 4:30 a.m. Finally, there was testimony that Desanee’s keys were located in her room,
suggesting that her murderer brought the keys back to the house and left them in Desanee’s
room.2

        We also consider that evidence about “the weapon used and the location of the wounds
inflicted,” Bass, ___ Mich App at ___; slip op at 12 (citation omitted), can be evidence of
premeditation. Here, the medical examiner testified that Desanee was stabbed 24 times and had
a minimum of 11 incise wounds over her body. Considering that Desanee was stabbed to death



1
  Likewise, Peterson testified that Young approached him at his workplace several days after the
murder. Peterson recounted that he told Young that Young had messed up his life and that
Young responded that he knew but did not think anyone but Peterson saw him taking the GTO.
When Peterson told him that his neighbor also saw Young taking the GTO, Young responded
that he would stick to his alibi, which was that his daughter saw him at home that night. Because
this incident occurred several days after the murder, it is not helpful to show premeditation.
Rather, this testimony allowed the jury to infer that Young was in fact the individual who killed
Desanee based on the steps he took to conceal his presence in the area the night she was
murdered.
2
 There was also testimony that Desanee’s keys were never located; however, we must view the
evidence in the light most favorable to the prosecutor. Harrison, 283 Mich. App. at 377-378.


                                                -3-
in front of an abandoned house conveniently located less than a mile from a vehicle Young had
access to, the number of stab wounds permits an inference that Young’s thought process was
“undisturbed by hot blood,” Plummer, 229 Mich. App. at 301-302, and he had time to think
between each blow, but continued the assault.

        Therefore, viewing the evidence in the light most favorable to the prosecution, there was
sufficient evidence to support a finding beyond a reasonable doubt that Young killed Desanee
with premeditation and deliberation.

                             III. PROSECUTORIAL MISCONDUCT

                                  A. STANDARD OF REVIEW

         In a standard 4 brief, Young argues that the prosecutor committed misconduct, when
during rebuttal argument, she argued facts not in evidence and attacked Young’s lawyer’s
character. Because Young did not contemporaneously object to the alleged misconduct and ask
for a curative instruction, his claims of prosecutorial misconduct are unpreserved. See Bennett,
290 Mich. App. at 475. We review unpreserved claims of prosecutorial misconduct for “outcome-
determinative, plain error.” Unger, 278 Mich. App. at 235. To establish plain error affecting
substantial rights, “three requirements must be met: 1) error must have occurred, 2) the error was
plain, i.e., clear or obvious, 3) and the plain error affected substantial rights.” Carines, 460 Mich.
at 763. “Reversal is warranted only when plain error resulted in the conviction of an actually
innocent defendant or seriously affected the fairness, integrity, or public reputation of judicial
proceedings.” Unger, 278 Mich. App. at 235 (citation omitted).

                                          B. ANALYSIS

       “[T]he test for prosecutorial misconduct is whether a defendant was denied a fair and
impartial trial.” People v Dobek, 274 Mich. App. 58, 63; 732 NW2d 546 (2007). This Court
“consider[s] issues of prosecutorial misconduct on a case-by-case basis by examining the record
and evaluating the remarks in context, and in light of defendant’s arguments.” People v Thomas,
260 Mich. App. 450, 454; 678 NW2d 631 (2004).

       Young argues that the prosecutor committed misconduct by attacking his lawyer’s
character when, during rebuttal argument, she stated, “The lies are told by him.” A prosecutor
may not make a personal attack against defense counsel, People v McLaughlin, 258 Mich. App.
635, 646; 672 NW2d 860 (2003), or “suggest that defense counsel is intentionally attempting to
mislead the jury,” People v Watson, 245 Mich. App. 572, 592; 629 NW2d 411 (2001). However,
an “ ‘improper remark may not rise to an error requiring reversal when the prosecutor is
responding to the defense counsel’s argument.’ ” Watson, 245 Mich. App. at 593, quoting People
v Kennebrew, 220 Mich. App. 601, 608; 560 NW2d 354 (1996). The prosecutor’s comment that
Young’s lawyer was the one telling lies was made in direct response to Young’s lawyer’s
comments during closing argument. Young’s lawyer stated: “You see, the prosecutor, in her—
and she’s a very good story teller, animated, she’s a very good story teller, and if after this career
she decides to become a novelist, she will probably do great. But it’s fiction. And it’s twisting
what happened.” Accordingly, because the prosecutor’s comment was a fair response to



                                                 -4-
Young’s lawyer’s comments, there is no error requiring reversal. See Watson, 245 Mich. App. at
593.

       Young also asserts that the prosecutor committed misconduct by arguing facts not in
evidence when during rebuttal argument she stated:

               But I do know the evidence shows that he killed her in that car because
       she’s in the driver’s seat and the blood is all in the car. He didn’t—he didn’t
       move her body over there. And he probably didn’t follow her. I mean, there is no
       evidence to suggest that. What it suggests is that she walked out and some point
       he forced her to that vehicle, brought her to where he knew he had a getaway
       vehicle and killed her. That is the evidence.

Prosecutors may “argue the evidence and all reasonable inferences from the evidence as it relates
to their theory of the case,” but “[a] prosecutor may not make a statement of fact to the jury that
is not supported by evidence presented at trial and may not argue the effect of testimony that was
not entered into evidence.” Unger, 278 Mich. App. at 236, 241. Here, as indicated above, the
facts allowed for a reasonable inference that Young forced Desanee to drive him to a location
close to Peterson’s house and that he killed her in the vehicle. Therefore, the prosecutor’s
argument was supported by facts in evidence and was not improper.

                                   IV. MOTION TO QUASH

       Finally, Young argues that the trial court abused its discretion when it denied his motion
to quash the district court’s bindover. “A circuit court’s decision to grant or deny a motion to
quash charges is reviewed de novo to determine if the district court abused its discretion in
binding over a defendant for trial.” People v Jenkins, 244 Mich. App. 1, 14; 624 NW2d 457
(2000). However, we need not consider Young’s challenge to the court’s bindover decision.
Any error related to a bindover at the preliminary examination is rendered harmless if the
defendant is properly convicted at trial on the basis of sufficient evidence. People v Bosca, 310
Mich. App. 1, 45; 871 NW2d 307 (2015). As discussed above, sufficient evidence existed to
convict Young of first-degree murder.

       Affirmed.

                                                            /s/ William B. Murphy
                                                            /s/ Christopher M. Murray
                                                            /s/ Michael J. Kelly




                                                -5-